RULEY, JUDGE:
On December 23, 1975, a 1970 Ford Torino, owned by claimant and driven by claimant’s son, slid on a patch of ice on Boulevard Avenue, near Fairmont, skidded off the road, and fell about twenty feet down a hillside. In the place where the accident happened, part of Boulevard Road had collapsed, reducing it from a two-lane to a one-lane road. Claimant, seeking recovery for damage to the automobile in the sum of $2,000.00, alleges that respondent negligently failed to repair Boulevard Avenue and failed to keep the road clear of ice, thus causing the accident.
The evidence in this case reveals that Boulevard Avenue had collapsed in the spring of 1975, a full eight months before this accident occurred. Respondent made no effort to repair the road, and at the time of the accident, had only two “One Lane” signs and reflectors in place to warn motorists of the hazard. The signs and reflectors were within 20 feet of the collapsed portion of the road. The evidence also leads to the conclusion that, although the respondent knew that the road was icy on the day before the wreck, no cinders or salt were put on the road until after the accident. When the Department of Highways knows that a road is too narrow for two-lane traffic, and knowingly allows a dangerous condition to exist on such a road, it is negligent and liable for damages caused by such negligence. Jones v. Department of Highways, 9 Ct.Cl. 117 (1972). The Court finds the respondent negligent.
*108The evidence also impels the conclusion that claimant’s son was familiar with the road and was driving slowly (approximately 10 mph) and carefully as he approached the collapsed portion of the road. The Court finds no evidence of contributory negligence. Therefore, respondent is found liable.
On the issue of damages, the only evidence offered consisted of claimant’s testimony that the car had a book value of $1,700.00 at the time of the accident, and a salvage value of $75.00. Accordingly, claimant should be awarded the sum of $1,625.00 in damages.
Award of $1,625.00.